Citation Nr: 0406946	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus, Type II.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
Type II.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected degenerative joint 
disease and chondrocalcinosis of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from 
January 2002 and April 2002 rating decisions by the RO.  

(The issues of an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease and 
chondrocalcinosis of the right knee and secondary service 
connection for hypertension are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on his part.)  



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for coronary artery disease and hypertension, and the VA has 
made reasonable efforts to develop such evidence.  

2.  The veteran's currently demonstrated coronary artery 
disease is shown as likely not to have been subject to 
aggravation due to his service-connected diabetes mellitus.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
coronary artery disease is proximately due to or the result 
of the service-connected diabetes mellitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  

The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Given the favorable action taken hereinbelow, the Board finds 
that further discussion as to any failure on the part of VA 
to further notify the veteran what evidence would be secured 
by VA and what evidence would be secured by the veteran is 
not required at this time.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Factual Background

The service medical records show that in a report of medical 
history dated April 1966, the veteran denied a history of 
chest pain or chest pressure.  On enlistment physical 
examination performed in February 1967, his heart and 
vascular system were listed as clinically normal, and his 
blood pressure, while sitting, was 130/74.  A chest X-ray 
study performed in conjunction with his enlistment 
examination was negative.  

An expiration of term of service (ETS) examination was 
completed in January 1970.  The veteran's heart and vascular 
system were clinically evaluated as normal, and his blood 
pressure, while sitting, was 132/80.  A chest X-ray study 
performed in conjunction with his ETS examination was 
negative.  In a report of medical history dated January 1970, 
he denied a history of chest pain or chest pressure.  

The private treatment records dated April 2001 to January 
2002 reflect treatment for numerous conditions.  An 
electrocardiogram (EKG) in April 2001, disclosed sinus rhythm 
with abnormal stress testing which revealed possible 
inferolateral subendocardial injury.  

An X-ray study of the chest in April 2001, revealed post 
surgical changes, probably secondary to a coronary artery 
bypass procedure but otherwise normal chest.  

In a treatment note dated in November 2001, the veteran 
presented for follow-up treatment for elevated blood 
pressure.  He reported that he was under a moderate amount of 
stress and noted that he had two myocardial infarctions (MI) 
in the past and a coronary arterial bypass graft times four 
vessels in 1993.  No chest pain or angina was reported.  

The pertinent diagnostic impression was that of essential 
hypertension that was adequately controlled and coronary 
artery disease.  The additional medical records reflect on 
going treatment for coronary artery disease and hypertension.  
A private X-ray study of the veteran's chest, performed in 
November 2001, revealed mild cardiomegaly, CABG and a 
suspected right hilar calcification.  

The VA outpatient treatment records dated May 2001 to August 
2001 reflect on going treatment for coronary artery disease 
and hypertension.  

During a VA examination, performed by QTC in October 2001, 
the veteran noted coronary artery disease and hypertension.  
He reported that he had had an MI twelve years before and was 
eight years status post coronary artery bypass graft (CABG) 
four vessel.  He had no symptoms of angina, chest pain or 
shortness of breath.  An EKG showed no evidence of ischemia.  
An echocardiogram revealed a normal left ventricle with 
borderline/minor left ventricle hypertrophy.  

The pertinent diagnoses were those of status post CABG with 
residual scar, mild cardiomegaly and hypertension.  

The examiner opined that in regards to the relationship 
between hypertension, coronary artery disease and diabetes 
mellitus, hypertension and diabetes mellitus increased the 
risk of coronary artery disease.   However, the veteran had 
coronary artery disease with two MI's at twelve years and 
eight years ago.  He had hypertension twelve years ago.  

The examiner stated that it was "more likely than not" that 
the veteran's hypertension aggravated the course of his 
coronary artery disease.  He further stated that it was 
"less likely than not" that the coronary artery disease and 
hypertension were secondary to diabetes mellitus.  

An October 2002 letter from the veteran's treating private 
physician indicated that the veteran had many medical 
problems.  He opined that the veteran's diabetes mellitus, 
type II was a major contributing factor towards his heart 
disease and toward his two MI's.  

The doctor further stated that there was little doubt in his 
mind that the veteran's diabetic condition was a major 
contributing factor to his heart disease.  

In a statement submitted by the veteran in March 2003, he 
reported that his diabetes was a major cause of his heart 
disease and hypertension.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury. 38 
C.F.R. § 3.310(a) (2003).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

The veteran claims service connection for coronary artery 
disease as secondary to diabetes mellitus, type II, which he 
asserts was incurred during military service.  The service 
medical records are negative for a diagnosis or treatment of 
coronary artery disease or hypertension.  

The post-service medical records are negative for coronary 
artery disease or hypertension for many years after service.  
The first medical evidence of coronary artery disease is 
dated in April 2001 and the first medical evidence of 
hypertension is dated in November 2001.  

A QTC treating examiner who performed an October 2001 
examination, reported a diagnosis of status post CABG with 
residual scar, mild cardiomegaly and hypertension.  
Significantly, the examiner noted that hypertension and 
diabetes mellitus increased coronary artery disease, but 
added that it was "less likely than not" that the veteran's 
coronary artery disease was secondary to diabetes mellitus.  

However, the October 2002 private medical statement indicated 
that diabetes mellitus was a major contributing factor 
towards his heart disease and his two subsequent MI's.  
Significantly, the physician added that there was little 
doubt in his mind that the veteran's diabetic condition was a 
major contributing factor to his heart disease.  

In comparing the opinion of the QTC examiner who examined the 
veteran in October 2001 to the October 2002 opinion by the 
veteran's primary care physician, the Board finds the 
competent evidence to be in relative equipoise as to whether 
the service-connected diabetes mellitus had aggravated his 
coronary artery disease.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the Board concludes that the currently demonstrated 
disability manifested by coronary artery disease is 
proximately due to or the result of his service-connected 
diabetes mellitus.  Hence, the Board finds that secondary 
service connection is warranted on this basis.  See Allen, 
supra.



ORDER

Service connection for coronary artery disease, as secondary 
to service-connected diabetes mellitus, Type II, is granted.  



REMAND

As noted hereinabove, on November 9, 2000, while this case 
was in the possession of the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO after November 
9, 2000 (the effective date of the VCAA), the veteran was 
never advised of VCAA, and the potential impact this law 
might have on his claim.  Furthermore, the RO never informed 
the veteran of the evidence that VA would obtain on his 
behalf or what evidence he should obtain to support his 
remaining claims.  

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  

The RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the Court concluded that "Both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary."  

In addition, the Board finds that veteran should be afforded 
current VA examinations to determine the severity of his 
service-connected right knee disability and the nature and 
likely etiology of the claimed hypertension.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for degenerative joint 
disease and chondrocalcinosis of the 
right knee and hypertension since 2002.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
clinical records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
degenerative joint disease and 
chondrocalcinosis of the right knee.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The physician should 
indicate to what extent recurrent 
subluxation or lateral instability are 
present in the right knee, the degree 
of limitation of motion (to include 
flexion and/or extension) of the right 
knee.  The opinion should describe the 
effects of the right knee disability 
upon the veteran's ordinary activities, 
to include any functional loss due to 
pain, on use or due to flare- ups. 

4.  The veteran should be afforded a VA 
examination to ascertain the nature and 
likely etiology of the claimed 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran has current disability 
manifested by hypertension that was 
caused or aggravated by either the 
service-connected diabetes mellitus or 
the now service-connected coronary 
artery disease.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.  

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



